Citation Nr: 0715703	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-43 747 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lung disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from February 1961 to January 1962. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 decision rendered by the 
Providence, Rhode Island Regional Office (RO) of the 
Department of Veterans Affairs (VA), which determined that 
new and material evidence had not been submitted to reopen 
the appellant's claim for service connection for a lung 
disorder, claimed as bilateral lobar pneumonia and asthma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  As this case is being remanded for another matter, 
the RO now has an opportunity to send the appellant the 
necessary notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

The appellant filed a claim of entitlement to service 
connection for a lung disorder, in January 1995.  A May 1995 
RO rating decision denied service connection on the basis 
that there was no evidence of a chronic lung disability which 
manifested during service; and no evidence of a link between 
a current lung disorder and service.  An April 1997 Board 
decision affirmed the denial.  The appellant did not appeal 
and that Board decision became final.  38 U.S.C.A. § 511(a), 
7103, 7104(a) (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100 
(2006).

The appellant filed to reopen his service connection claim in 
April 2003.  In June 2003, prior to an initial denial of the 
claim, the RO sent the appellant notice indicating that he 
needed to submit new and material evidence to reopen his 
claim.  

A review of the claims folder reveals that the June 2003 
notice to the appellant is defective; as it references the 
Hodge standard of what constitutes new and material evidence 
"material" evidence, which is not applicable in this 
matter.  See Hodge v. West, 155 F.3d 1356 (Fed Cir 1998).  
The regulation pertaining to the definition of new and 
material evidence was amended due to the passage of the VCAA, 
which became effective November 9, 2000.  This amendment is 
effective for claims filed after August 29, 2001.  Here, the 
appellant's claim to reopen was submitted in April 2003.  
Therefore, the amended provisions are for application in this 
case.  38 C.F.R. § 3.156(a) (2006).  

Pursuant to the amended provisions which are applicable in 
this appeal, "material evidence" is existing evidence, 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (effective 
August 29, 2001).  See also Hodge v. West, 155 F.3d 1356 (Fed 
Cir 1998); Evans v. Brown, 9 Vet. App. 273 (1996).  This 
procedural error must be corrected prior to the Board's 
review.

Although the rating action of December 2003, and the December 
2004 statement of the case included the correct new and 
material standard, this was not the standard provided to the 
veteran in the June 2003 VCAA letter, and upon which he 
relied when submitting his evidence.  

Also, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
because the terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  

In other words, VA must specifically and affirmatively notify 
a claimant of the evidence and information that is necessary 
to reopen the claim; and must also notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought.  
VA must also provide a claimant notice of what is required to 
substantiate each element of a service-connection claim.  

Although the Board regrets the additional delay in this 
matter, for the reasons discussed above, further procedural 
development is necessary, prior to the Board's adjudication 
of this claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with.  The notice should 
include an explanation as to the 
information or evidence needed to establish 
a disability rating and effective date for 
the claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The RO is also to provide the 
appellant VCAA notice which contains the 
applicable standard for the submission of 
new and material evidence.  Specifically, 
the notice should explain that "material 
evidence" is existing evidence, that, by 
itself or when considered with previous 
evidence of record, relates to an 
unestablished fact necessary to 
substantiate the claim.  New and material 
evidence can be neither cumulative nor 
redundant of the evidence of record at the 
time of the last final denial of the claim 
sought to be reopened, and must raise a 
reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a) 
(effective August 29, 2001).  

3.  The RO is also instructed to examine 
the basis of the denial in the April 1997 
decision and thereafter provide the 
appellant with a new and material notice 
letter that specifically names the 
disability at issue and describes what 
evidence would be necessary to 
substantiate that element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial.

4.  Thereafter, the RO should readjudicate 
the claim.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



